NOTICE

      The text of this opinion can be corrected before the opinion is published in the
      Pacific Reporter. Readers are encouraged to bring typographical or other formal
      errors to the attention of the Clerk of the Appellate Courts:
                            303 K Street, Anchorage, Alaska 99501
                                      Fax: (907) 264-0878
                               E-mail: corrections @ akcourts.us

              IN THE COURT OF APPEALS OF THE STATE OF ALASKA


JUSTIN PATRICK ISADORE,
                                                      Court of Appeals No. A-12537
                           Petitioner,               Trial Court No. 3KO-16-042 CR

                    v.
                                                             O P I N I O N
STATE OF ALASKA,

                           Respondent.                  No. 2503 — June 17, 2016



             Petition for Review from the Superior Court, Third Judicial
             District, Kodiak, Steve W. Cole, Judge.

             Appearances: Emily Jura, Assistant Public Defender, Kodiak,
             and Quinlan Steiner, Public Defender, Anchorage, for the
             Petitioner. Stephen B. Wallace, District Attorney, Kodiak, and
             Craig W. Richards, Attorney General, Juneau, for the
             Respondent.

             Before: Mannheimer, Chief Judge, and Allard, Judge.

             Judge MANNHEIMER.


             Justin Patrick Isadore challenges the conditions of his bail. Isadore has
satisfied his bail conditions, and he has been released from custody, but he argues that
the amount of monetary bail imposed by the superior court is excessive.
               Although Isadore has designated this case as an “appeal”, it is instead a
petition for review.
               Bail orders are interlocutory orders, not final orders. And normally, a
litigant has no right to “appeal” an interlocutory order — that is, no right to require that
an appellate court review the challenged order. Instead, under Alaska Appellate
Rule 402, a litigant may petition an appellate court to review an interlocutory order
issued by a lower court — but the appellate court may, in its discretion, decline to
exercise its power of review.
               (We discussed this point of law in Rozkydal v. State, 938 P.2d 1091, 1094
(Alaska App. 1997), and again most recently in Mund v. State, 325 P.3d 535, 540
(Alaska App. 2014).)
               Sometimes the legislature will enact a statute that grants litigants a right of
appeal with respect to particular non-final orders. The bail appeal statute, AS 12.30.­
030(a), is such a statute: it grants defendants the right to appeal a trial court’s order
setting their bail conditions. But this right of appeal is limited to defendants who remain
in custody following the lower court’s decision:

                       Appeal from conditions of release. ... If a person
               remains in custody after [the bail] review provided for in
               AS 12.30.006(c) or (d), an appeal may be taken to the court
               having appellate jurisdiction over the court imposing the
               [bail] conditions.

(Emphasis added)
               Isadore has been released from custody, so he is not entitled to appeal his
bail conditions. That is, he is not entitled to demand that this Court review the conditions
of his bail.



                                             –2–                                         2503

              Nevertheless, Isadore is entitled to petition this Court to review the trial
court’s bail decision. In State v. Browder, 486 P.2d 925, 929-931 (Alaska 1971), the
supreme court held that when a litigant wishes to raise an issue that lies within an
appellate court’s jurisdiction, but the litigant has no right of appeal, the litigant can still
pursue a petition for review. Thus, Isadore may petition this Court to review his bail
conditions — a review that this Court may, in its discretion, deny.
              This Court has reviewed Isadore’s petition and the State’s response. Based
on our review of those pleadings, Isadore’s petition for bail review is DENIED.




                                             –3–                                          2503